Citation Nr: 1736257	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  09-44 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than May 21, 2007 for the grant of death pension benefits.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1972 to August 1974.  He died in July 2002.  The appellant is his surviving spouse. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision and a March 2008 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In correspondence received in November 2009, the appellant requested a hearing before a decision review officer and one was scheduled in March 2010.  The hearing was cancelled at the request of the appellant's representative.  See March 2010 Third Party Correspondence.  Her hearing request is therefore considered withdrawn.

Additionally, in the appellant's February 2010 substantive appeal, she requested a Board videoconference hearing, which was subsequently scheduled in May 2011.  The appellant failed to appear for the hearing without explanation.  As such, the request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2016).

This appeal was before the Board in August 2014 where it was remanded for additional development.  A review of the record shows that the RO has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  In February 2005, the appellant filed her initial claim for death pension benefits.

2.  The claim was denied in a May 2005 determination letter; the appellant did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the determination.

3.  The appellant's application to reopen the claim of entitlement to death pension benefits was received on May 21, 2007.

4.  A service-connected disability did not cause or contribute materially or substantially to the Veteran's death; combine with another disorder to cause his death; or aid or lend assistance to his death.


CONCLUSIONS OF LAW

1.  The criteria for an effective earlier than May 21, 2007 for the grant of death pension benefits have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2014); 38 C.F.R. §§ 3.31, 3.400 (2016).

2.  The requirements for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.312, 3.1600 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Entitlement to an effective date earlier than May 21, 2007 for the grant of death pension benefits.


Applicable Law

Death pension benefits are generally available for surviving spouses of wartime veterans whose death was not service connected.  38 U.S.C.A. § 1541(a). 

Generally, the effective date for an award of pension is fixed in accordance with the facts found but cannot be earlier than the date of claim.  38 U.S.C.A. § 5110 (a).  For service connected death after separation from service, the effective date is the month the Veteran's death occurred if the claim is received within a year of the date of death; otherwise, it is the date of receipt of claim.  38 C.F.R. § 3.400(c)(2).  If the death is not service connected and occurred between October 1984 and December 2004, the effective date is the first day of the month in which the Veteran's death occurred if received within 45 days after the date of death; otherwise it is the date of receipt of claim.  38 C.F.R. § 3.400(c)(3).

The effective date of an award of benefits based on a claim to reopen is either (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (r) (2016). 

Factual Background

The appellant has been awarded death pension benefits, effective May 21, 2007.  She asserts that an earlier effective date is warranted.  In this regard, she contends that the effective date should be in 2002 as she had been pursuing her claim since the death of the Veteran.  Alternatively, the effective date should be in 2005, the date the initial application for death pension benefits was received.  

The Veteran died in July 2002.  On September 27, 2002, the Veteran's son filed a claim for death pension benefits.  In a December 2002 determination letter, the Veteran's son was informed that his claim had been denied.  The record contains no indication that the appellant filed a claim for death pension benefits in 2002.  

On February 14, 2005, the appellant filed an application for death pension benefits.  In correspondence dated in February 2005, the RO informed the appellant that additional information and evidence was needed to develop her claim, which included a copy of the Veteran's death certificate, information regarding the Veteran's death, the Veteran's final hospital summary, and a certified copy of the Veteran's DD Form 214.  

Thereafter, in a May 2005 letter, the RO informed the appellant that her claim was denied because she did not provide the documents requested in the February 2005 correspondence.  However, the appellant was advised that if the requested evidence was received by February 23, 2006, her claim could continue to be processed.  Information received after February 23, 2006 would be considered a new claim.  The record contains no indication that any communication was received from the appellant in the year following the letter.  

On May 21, 2007, the appellant's application for death pension benefits was received.  In a March 2008 determination letter, the RO granted death pension benefits, effective May 21, 2007.


Analysis

After reviewing both the law and the facts set forth above, the Board finds that an effective date earlier than May 21, 2007 for the grant of death pension benefits must be denied.  

The Board has carefully considered the evidence of record, to include written communications from the appellant, and finds that there is no basis for an effective date prior to May 21, 2007 for the award of death pension benefits.  As detailed above, the appellant's initial claim for death pension benefits was received on February 14, 2005.  The claim was denied in a May 2005 determination letter.  There is no indication that the appellant appealed the May 2005 determination and no new and material evidence was received within the appeals period.  Therefore, the determination denying the claim is final.  The appellant's application to reopen the claim for death pension benefits was not received until May 21, 2007.  The record contains no communication from the appellant which could be construed as a formal or informal claim to reopen the previously denied claim of entitlement to death pension benefits prior to May 21, 2007.  

The Board acknowledges the appellant's assertion that an effective date in 2002 is warranted.  The record demonstrates that the Veteran's son filed a claim for benefits in September 2002, which was denied and not appealed.  However, the evidence available to the Board does not show that the appellant filed a claim for death pension benefits in 2002, nor does it contain any communication that could be construed as such.  Had the appellant filed a claim in 2002, the presumption of regularity stands for the proposition that it would have been included in the record.  As it was not, and absent any other indicia of irregularity, there is no basis upon which to award an effective date in 2002.  In any event, as set forth above, the appellant's claim was denied in 2005 based on her failure to provide the necessary information requested by the RO.  Thus, any pending claim in 2002 would have been resolved by the RO's 2005 action.  Thus, an effective date in 2002 is not warranted.

In sum, the evidence does not suggest that the appellant filed an application for death pension benefits in 2002.  Moreover, there was no additional evidence submitted within a year of the issuance of the May 2005 determination and there is no indication that the appellant appealed the finding.  Lastly, there is no indication that the appellant submitted a petition to reopen the claim of entitlement to death pension benefits prior to May 21, 2007, nor is there any prior communication in the record that could be considered an informal claim for the same.  As such, an effective date earlier than May 21, 2007 for the award of death pension benefits is not warranted.  See 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  


Entitlement to service connection for the cause of the Veteran's death.

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2016).

A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2016).  

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection for certain chronic diseases, including cirrhosis of the liver, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2016).

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2016).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2016).  The enumerated diseases which are deemed to be associated with herbicide agent exposure, however, do not include electrolyte imbalance, cirrhosis or hepatitis C.  See 38 C.F.R. § 3.309(e) (2016).

In addition to the presumptive regulations, a veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The appellant asserts that service connection for the cause of the Veteran's death is warranted.  She contends that the conditions which caused the Veteran's death, electrolyte imbalance, cirrhosis or hepatitis C, are due to Agent Orange exposure during active service.  

The Veteran's death certificate confirms that the immediate cause of his death was electrolyte imbalance and the underlying causes were cirrhosis and hepatitis C.  During his lifetime, the Veteran was service-connected for a skin rash and penile verruca, both rated as zero percent disabling.  The record contains no indication, nor does the appellant contend, that the Veteran's service-connected skin rash or penile verruca caused or contributed to his death.  

Rather, she contends that the Veteran's fatal electrolyte imbalance, cirrhosis and hepatitis C were due to Agent Orange exposure.  

The Veteran's Form DD-214 and service treatment records reflect approximately ten months of foreign service in the Philippines, including Subic Bay and Cubi Point.  There is no indication that he served in the Republic of Vietnam, the Korean DMZ, or any area known to be associated with herbicide agent use during the Vietnam era, nor has the appellant specifically contended otherwise.  Under these circumstances, and absent any more specific description of the alleged Agent Orange exposure, the Board finds that there is no basis upon which to conclude that the Veteran was exposed to an herbicide agent during active duty.  Moreover, the Board notes that an electrolyte imbalance, cirrhosis and hepatitis C are not among the diseases associated with exposure to an herbicide agent.  See 38 C.F.R. § 3.309(e) (2016).

The Board also notes that the record contains no indication, nor has the appellant contended, that the Veteran's an electrolyte imbalance, cirrhosis or hepatitis C were present during his period of active duty, manifest to a compensable degree within one year of his discharge, or otherwise causally related to the Veteran's active service or any incident therein. 

For the foregoing reasons and bases, the Board concludes that the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death.  




ORDER

Entitlement to an effective date earlier than May 21, 2007 for the grant of death pension benefits is denied.

Entitlement to service connection for the cause of the Veteran's death is denied.  




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


